IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00246-CR
 
Bennie Lee Nevels, Jr.,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 82nd District Court
Falls County, Texas
Trial Court No. 7868
 

MEMORANDUM  Opinion

 




            Bennie Lee Nevels, Jr. brings this
appeal from an order denying his motion for postconviction DNA testing under
Chapter 64 of the Code of Criminal Procedure.  The trial court signed the order
Nevels challenges on April 9, 2008.  Nevels filed his notice of appeal by
mailing it to the Clerk of this Court on July 14.  See Tex. R. App. P. 9.2(b).  We will
dismiss the appeal because it is untimely.
            Article 64.05 provides in pertinent
part that an appeal of an adverse order under Chapter 64 “is to a court of
appeals in the same manner as an appeal of any other criminal matter.”  Tex. Code Crim. Proc. Ann. art. 64.05
(Vernon 2006).  Thus, an appealing party under article 64.05 must file a notice
of appeal within thirty days after entry of the order to properly invoke the
jurisdiction of the court of appeals.  See Swearingen v. State, 189
S.W.3d 779, 780-81 (Tex. Crim. App. 2006) (citing Tex. R. App. P. 25.2(b), 26.2(a)(1)).
            In response to a notice from the
Clerk, Nevels explained that he did not file his notice of appeal sooner
because he did not know that the trial court had signed the order denying his
motion.  In civil cases, Rule of Civil Procedure 306a(4) extends the deadline
for the filing of the notice of appeal when a party does not receive notice of
the judgment within twenty days.  Tex.
R. Civ. P. 306a(4).  However, there is no comparable provision for
criminal cases.
Nevels filed his notice of appeal more than ninety
days after entry of the order he is challenging.  Therefore, because the notice of appeal is untimely, we
dismiss the appeal.  Id.
 
FELIPE REYNA
Justice
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal dismissed
Opinion delivered and
filed August 13, 2008
Do not publish
[CR25]